Citation Nr: 0105700	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-00152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left femur with shortening of the left femur 
and with arthritis and bursitis of the left knee, currently 
rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the RO that 
denied a rating in excess of 20 percent for residuals of a 
fracture of the left femur with shortening of the left femur 
and with arthritis and bursitis of the left knee.   


FINDING OF FACT

The veteran's residuals of a fracture of the left femur with 
shortening of the left femur and with arthritis and bursitis 
of the left knee result in aggregate impairment which is 
equivalent to femur impairment involving malunion with marked 
knee disability.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, for residuals 
of a fracture of the left femur with shortening of the left 
femur and with arthritis and bursitis of the left knee, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2000).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

During the veteran's 1976-1978 active service in the Marines, 
he sustained a fracture of the left femur (and other 
injuries) in a 1977 motorcycle accident.  The femur fracture 
was in the mid-shaft area, was treated with traction, healed 
with some malalignment, and resulted in some shortening of 
the femur (variously described as 4 to 5 cm or 1/4 inch).  As a 
result of the left femur fracture with shortening and valgus 
deformity, the veteran received a disability discharge from 
service.  

On an October 1978 examination, diagnoses included healed 
fracture of the shaft of the left femur with marked bone 
overgrowth at the fracture site, disuse atrophy of left thigh 
muscles, 1 inch shortening of the left lower extremity, and 
left patellar bursitis.  

In November 1978, the RO granted service connection and a 10 
percent rating for residuals of a left femur fracture with 
shortening and left patellar bursitis.

In a November 1980 decision, the RO granted service 
connection for lumbosacral strain, secondary to the service-
connected residuals of a left femur fracture.  The RO also 
granted an increased rating of 20 percent for residuals of a 
left femur fracture with shortening and left knee bursitis 
and arthritis; the 20 percent rating has been continually in 
effect ever since.

On VA examination in October 1993, the veteran complained of 
left knee pain.  There was crepitus of the left knee and he 
lacked full knee flexion by 10 degrees.  It was reported that 
the left leg was 1 inch shorter that the right leg by 
measurement.  X-rays of the left knee showed diffuse 
osteopenia and mild degenerative changes

On a September 1997 VA examination with regard to a claim for 
an increased rating for the veteran's service-connected low 
back condition, it was noted that that he his right leg was 
38 inches long and his left leg was 36 inches long.  There 
was full active range of motion of the lower extremities.  

The veteran was seen at a VA outpatient clinic in March 1998 
for left knee pain.  It was noted that that he had been seen 
for such pain in January 1998, and left knee swelling had 
resolved, but he still had pain with any walking and 
prolonged standing caused pain.  Examination of the left knee 
in March 1998 noted normal range of motion (but with pain on 
flexion) and no effusion.  There was no joint instability; 
ligaments and tendons were intact without laxity.  X-rays of 
the left knee showed mild degenerative joint disease.  The 
assessment was stable left knee with persistent pain.  

On VA spine examination in April 1998, it was noted that that 
the veteran had a shortening of the left leg from the 
motorcycle accident and wore an orthotic shoe pad which had a 
3/4 inch heel lift and a 1/2 inch sole lift. There were no 
complaints or other abnormal findings relative to the left 
lower extremity.  There was no evidence of any major muscle 
group atrophy. 

A November 1998 private X-ray study of the left knee showed 
mild to moderate degenerative changes.  There were similar 
left knee findings on a December 1998 bone scan, as well as 
changes suggesting a meniscal injury.

In May 1999, the veteran filed a claim for increased 
compensation based on left knee symptoms.  He said he had 
trouble putting weight on his left leg because of left knee 
pain and that his left knee symptoms were affecting his 
ability to do his job.

On a June 1999 VA orthopedic examination, the veteran 
reported that he had a residual 2 inch shortening of his left 
leg because of the fracture of his left femur in service.  It 
was noted that that he had been treated with a magnetic knee 
brace and was taking ibuprofen, both without relief of knee 
symptoms.  The veteran complained of left knee pain increased 
by weight bearing and alleviated by sitting.  Examination 
showed the veteran had several fibromas on his quadriceps, 
bilaterally, and a fibroma on the medial margin of the left 
patella that was tender with palpation.  Range of motion was 
full and his strength was 4+/5 in both lower extremities.  He 
had a mild asymmetry in gait secondary to leg length 
discrepancy of 91 cm on the left and 93 cm on the right.  
Drawer and McMurray's signs were negative.  The examiner said 
the veteran had ongoing symptoms of left knee pain that was 
causing weight-bearing problems on the left side.  It was 
noted that previous bone scans and X-rays suggested meniscal 
injury and showed degenerative changes.  The examiner 
commented that weakness, fatigue, and incoordination were not 
noted on examination, but the veteran could have decreased 
range of motion with flare-up, but this could not be 
quantified without testing him at a time when he had a flare-
up.

A report of an October 1999 MRI from a VA outpatient clinic 
noted a tear of the medial meniscus, possible tear of the 
lateral meniscus, joint effusion, and loss of joint space in 
the left knee.

A report of an April 2000 office visit, by Leroy H. Cooley, 
M.D., notes the veteran was having increasing left knee pain 
over the last several years.  He complained of persistent 
aching knee discomfort over the medial compartment of the 
left knee, swelling with activity, and difficulty with 
vigorous activities.  It was reported that he had been 
recommended for an arthroscopy of the left knee symptoms.  
Examination showed neutral alignment.  He walked with a 
slightly antalgic limp and had no appreciable effusion of the 
left knee.  His range of motion was from 3 to 125 degrees.  
He had negative Lachman's and drawer signs and no instability 
or localized tenderness.  X-rays showed 50 percent narrowing 
of the medial compartment joint space.  The impression was 
osteoarthritis with torn medial meniscus of the left knee.  
The doctor said the veteran was a reasonable candidate for a 
joint debridement.

II  Analysis

The veteran claims an increase in a 20 percent rating for 
residuals of a fracture of the left femur with shortening of 
the left femur and with arthritis and bursitis of the left 
knee.  All evidence relevant to the veteran's claim has been 
properly developed and no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000).

The veteran's disability has been rated 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  Under this code, 
impairment of the femur, with malunion, is rated 20 percent 
when there is moderate knee or hip disability, and it is 
rated 30 percent when there is marked knee or hip disability.  
Medical records show the veteran has malunion of the left 
femur, and related impairment involves the knee, not the hip.  
Higher ratings than 30 percent are warranted under Code 5255 
when there is fracture of the surgical neck of the femur with 
false joint, or when there is fracture of the shaft or 
anatomical neck of the femur with nonunion; but the veteran 
does not have such conditions.  

Medical evidence shows the veteran has some malunion of the 
healed left femur fracture.  The femur fracture resulted in 
some shortening of the bone, which has been variously 
measured (the shortening was measured as being only 2 cm at a 
1999 VA examination) and for which the veteran uses a shoe 
lift to minimize a limp.  Older records note left knee 
patellar bursitis, and the more recent medical records note 
left knee arthritis by X-rays, with pain on use of the joint.  
According to a 2000 private medical record, range of left 
knee motion was 3 degrees extension to 125 degrees flexion.  
No left knee instability is shown on recent examinations.  
Recent medical records note a torn meniscus of the left knee 
and possible surgery has been considered.  

The service-connected residuals of a fracture of the left 
femur with shortening of the left femur and with arthritis 
and bursitis of the left knee primarily involve left knee 
impairment, with some additional disability from the leg 
shortening itself.  After considering the medical evidence, 
it is the judgment of the Board that the aggregate impairment 
from this service-connected disability is equivalent to femur 
impairment involving malunion with marked knee disability, 
and such warrants an increased rating to 30 percent under 
Diagnostic Code 5255.  The benefit-of-the-doubt rule has been 
applied in reaching this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board has considered alternatively rating this disability 
under other diagnostic codes, but such would not result in an 
evaluation higher than the 30 percent rating which the Board 
has assigned under Code 5255.  In this regard, the reported 
range of motion of the left knee would be rated 
noncompensable under limitation of motion Codes 5260 and 
5261.  The presence of left knee arthritis by X-rays, with at 
least minimal limitation of motion, would support a 10 
percent rating under Codes 5003 and 5010.  Any current left 
knee bursitis would be rated in the same manner, pursuant to 
Code 5019.  While there is evidence of pain on use of the 
left knee, it is not shown to result in additional limitation 
of motion to the extent required for more than a 10 percent 
rating under the limitation of motion codes.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Recent medical records fail to confirm left knee instability, 
let alone to a compensable degree under Code 5257.  See 
38 C.F.R. § 4.31.  Since there is no compensable instability 
under Code 5257, there is no possibility of dual ratings for 
instability and arthritis with limitaion of motion.  See 
VAOPGCPREC 9-98 and 23-97.  Assuming the recent left knee 
cartilage damage is part of the service-connected condition, 
the evidence does not confirm a dilocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint, as required for a 20 percent rating under Code 
5258.  There is some left leg shortening from the femur 
fracture.  Under Code 5275, when bones of the lower extremity 
are shortened by 1 1/4 to 2 inches (3.2 cms. to 5.1 cms.), a 
10 percent rating may be assigned; however, such a rating may 
not be combined with other ratings for fracture or faulty 
union in the same extremity.  The latest measurement of the 
veteran's left femur shortening does not meet the 
requirements for a 10 percent rating under this code.  Even 
assuming, based on some earlier measurements, that the 
requirements of a 10 percent rating under the code for leg 
shortening are met, and such was combined with a 10 percent 
rating for arthritis with limitation of motion of the left 
knee, the veteran would not be entitled to an increased 
rating.

In sum, the Board grants an increased rating to 30 percent, 
under Code 5255, for residuals of a fracture of the left 
femur with shortening of the left femur and with arthritis 
and bursitis of the left knee.


ORDER

An increased rating to 30 percent, for residuals of a 
fracture of the left femur with shortening of the left femur 
and with arthritis and bursitis of the left knee, is granted.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

